DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 11 is objected to because of the following informalities:  line 24 should be amended to - wherein each of the plurality of keys comprises an avoiding portion that is spaced apart from an inner surface of a cap of the plurality of caps that defines the coupling hole -.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1:
The claim is unclear because of the limitation “a coupling hole that receives a key among the plurality of keys and (ii) a machined portion that faces the coupling hole and that is spaced apart from at least a portion of an outer surface of the key” in lines 20-22. The limitation is unclear because there appears to be overlap between the structure of the machined portion and the coupling hole. As indicated in specification ¶00158 the machined portion may include a contact portion 733b which appears to be the coupling hole (further, it is noted that the specification suggests that the machined portion can include the contact portion and/or the curved portion leaving the structure/limitation to possibly only refer to the coupling hole). For this reason, it’s unclear if a structure with the coupling hole will read on the machined portion as well or if more is required. For the sake of examination, the office has assumed that the machine portion requires the coupling hole in addition to a curved/chamfered/radiused portion.
	Claims 2-10 are rejected due to their dependence on claim 1.

Regarding claim 3:
The claim is unclear because of the limitation “a contact portion that is disposed between the first end of the coupling hole and the second end of the coupling hole” in lines 4-6. The limitation is unclear because it is claimed as if it is separate from the coupling hole however it is the coupling hole between the insertion curved portion. For the sake of examination, the office has assumed that the contact portion is really the portion of the coupling hole adjacent to the insertion curved portion.

Regarding claim 4:
The claim is unclear because of the limitation “a contact portion that is disposed between the first end of the coupling hole and the second end of the coupling hole” in lines 4-6. The limitation is unclear because it is claimed as if it is separate from the coupling hole however it is the coupling hole between the relief curved portion. For the sake of examination, the office has assumed that the contact portion is really the portion of the coupling hole adjacent to the relief curved portion.

Regarding claim 15:
The claim is unclear because of the limitation “a first plurality of keys that protrude from a first surface of the ring body and that are coupled to the orbiting scroll or the main frame; and a second plurality of keys that protrude from a second surface of the ring body opposite to the first surface and that are coupled to the orbiting scroll” (emphasis added by the examiner) in lines 2-5. The limitation is unclear because it allows for a scenario where the first plurality of keys engages with the orbiting scroll and the second plurality of keys engages with the orbiting scroll which is in conflict with the embodiments disclosed since both protrude from different surfaces. The office would recommend the applicant amend the claim to indicate that - a first plurality of keys that protrude from a first surface of the ring body and that are coupled to the other of the orbiting scroll and the main frame-. For the sake of examination, the office has interpreted the claim to read on the latter interpretation described above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-10 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European patent document EP 3208417 to Grignard et al. (Abe).
Grignard discloses:
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
A compressor (figures 1, 17 and 18) comprising: 
a casing (12) including a discharger (32) for discharging a refrigerant on one side; 
a drive unit (16) coupled to an inner circumferential face of the casing (column 8, lines 1-5 where 44 of the drive unit 16 is press fit to 22 of casing 12) to rotate a rotation shaft (48); and 
a compression unit (18) coupled to the rotation shaft and configured to compress the refrigerant (¶0076), the compression unit comprising: 
a fixed scroll (54) configured to receive and discharge the refrigerant, 
an orbiting scroll (52) that is engaged with the fixed scroll, that is coupled to the rotation shaft (48), and that is configured to orbit relative to the fixed scroll based on ¶0076), 
a main frame (14) that is disposed on the fixed scroll (see figure 1 and bolts that connect the fixed scroll 54 to the main frame 14), that accommodates the orbiting scroll therein (see figure 1 where the orbiting scroll 52 with between the fixed scroll 54 and the main frame 14), wherein the rotation shaft passes through the main frame (see figure 1), and 
an Oldham's ring (56) that is coupled to the orbiting scroll and to the main frame and that is configured to restrict rotation of the orbiting scroll (column 8, lines 20-25), 
wherein the Oldham's ring comprises: 
a ring body (980) disposed between the orbiting scroll and the main frame, 
a plurality of keys (990 and 994) that protrude from the ring body, each of the plurality of keys being coupled to the orbiting scroll or the main frame (column 8, lines 20-25), and 
a plurality of caps (996 and 992) that are inserted into the orbiting scroll or the main frame, each of the plurality of caps having (i) a coupling hole (998) that receives a key among the plurality of keys and (ii) a machined portion (998 and 972 as shown in figure 18) that faces the coupling hole and that is spaced apart from at least a portion of an outer surface (962 and 964) of the key.  

Regarding claim 2:
998) extends from a first end (950) that faces the orbiting scroll or the main frame to a second end (see figure 1 below, element A) that faces the ring body, and 
wherein the machined portion extends outward (see 972 in figure 18) from at least one of the first end of the coupling hole or the second end (extending from the second end (element A) as shown in figure 1 below) of the coupling hole (998).  

    PNG
    media_image1.png
    461
    447
    media_image1.png
    Greyscale

Figure 1 - from Abe, from figure 18, annotated by the examiner with reference letters
Regarding claim 5:
The compressor of claim 1, wherein the machined portion defines a coupling gap (970) that extends outward from a portion of the coupling hole (998) and that is spaced apart from the outer surface (970 is spaced away from 990) of the key (990).  

Regarding claim 6:
The compressor of claim 5, wherein the coupling gap (970) extends through (970 extends down through 998 toward the ring body 980) the coupling hole (998) in a direction from the ring body to the main frame (extends in the directions from the ring body 980 to the main frame 38).  

Regarding claim 7:
The compressor of claim 6, wherein the coupling gap comprises a recessed portion (970) that extends outward (970 is a recess the extends outward from hole 998) from the coupling hole (998) relative to a vertex (vertex at the bottom of surface 952) of the key.  

Regarding claim 8:
The compressor of claim 6, wherein the machined portion comprises a curved portion (see figure 1 above, element N which shows a curved surface) that defines the coupling gap (970), and wherein a radius of curvature (see figure 1 above, element N which shows a curved surface) of the curved portion is less than a radius (P has a zero radius of curvature while N has some a radius of curvature) of curvature (see figure 1 above, element P which shows a curved surface) of a vertex of the key.  

Regarding claim 9:
962 and 964) of the key is configured to avoid contact (via element O as shown in figure 1 above which separates a portion of outer surface 962 and 964 from the plurality of caps 996 and 992) with one of the plurality of caps (996 and 992) based on the key being inserted into the coupling hole (separated during the insertion of the key into the coupling hole).  

Regarding claim 10:
The compressor of claim 9, wherein an edge (see figure 1 above, element O) of the outer surface (962 and 964) of the key (990 and 994) is curved or chamfered and is spaced apart from a corner (see figure 1 above, element Q) of the coupling hole (998).  

Regarding claim 16:
A compressor (figures 1, 17 and 18) comprising: 
a casing (12) including a discharger (32) for discharging a refrigerant on one side; 
a drive unit (16) coupled to an inner circumferential face of the casing (column 8, lines 1-5 where 44 of the drive unit 16 is press fit to 22 of casing 12) to rotate a rotation shaft (48); and 
a compression unit (18) coupled to the rotation shaft and configured to compress the refrigerant (¶0076), the compression unit comprising: 
a fixed scroll (54) configured to receive and discharge the refrigerant, 
an orbiting scroll (52) that is engaged with the fixed scroll, that is coupled to the rotation shaft (48), and that is configured to orbit relative to the fixed scroll ¶0076), 
a main frame (14) that is disposed on the fixed scroll (see figure 1 and bolts that connect the fixed scroll 54 to the main frame 14), that accommodates the orbiting scroll therein (see figure 1 where the orbiting scroll 52 with between the fixed scroll 54 and the main frame 14), and that receives the rotation shaft (see figure 1), and 
an Oldham's ring (56) that is coupled to the orbiting scroll and to the main frame and that is configured to restrict rotation of the orbiting scroll (column 8, lines 20-25), 
wherein the Oldham's ring comprises: 
a ring body (980) disposed between the orbiting scroll and the main frame, 
a plurality of keys (990 and 994) that protrude from the ring body, each of the plurality of keys being coupled to the orbiting scroll or to the main frame (column 8, lines 20-25), and 
a plurality of caps (996 and 992) that are inserted into the orbiting scroll or the main frame, each of the plurality of caps defining a coupling hole (998) that accommodates a key (990 and 994) among the plurality of keys, and 
wherein the ring body comprises an inclined portion (see figure 2 below, element J which are an inclined surface or a radius corner) that is disposed at a boundary (J forms the boundary between 990/994 and the ring body 980) between the ring body and each of the plurality of keys (boundary between 990/994 and ring body 980) and that defines a space (J forms the space between cap 992/996 and the ring body 980) between the ring body and a cap among the plurality of caps.  

    PNG
    media_image2.png
    683
    983
    media_image2.png
    Greyscale

Figure 2 - from Abe, from figure 17, annotated by the examiner with reference letters
Regarding claim 17:
The compressor of claim 16, wherein the inclined portion (figure 2 above, element J) extends outward relative to a portion of the key (J extends to the key 990/994 from the ring body 980) that is in contact with the cap (key 990/994 is in contact with cap 996/992).  

Regarding claim 18:
The compressor of claim 16, wherein the ring body defines: 
see figure 2 above, element K) that is recessed from a surface (see figure 2 above, element K) of the ring body (980), that extends outward from the inclined portion (under the broadest reasonable interpretation, outward is defined as away from J), and that is spaced apart from the cap (recess K is spaced apart from 992/996 and from the other caps arranged opposite on the ring body from the K identified above).  

Regarding claim 19:
The compressor of claim 18, wherein the recess (K in figure 2 above) is defined at both sides of each of the plurality of keys (for all the keys 994/990 a recess K is located on either side of the pin (in the circumferential direction of the ring body 980)).  

Regarding claim 20:
The compressor of claim 19, wherein the ring body further comprises: 
a support protrusion (protrusion that makes surface L in figure 2 above) that protrudes from the surface (M in figure 2 above) of the ring body (980), that extends outward from the recess (L surface/protrusion extends form recess K), and that is in contact with the main frame or the orbiting scroll (as shown in figure 2 the top surface L contacts the bottom 62 of the orbiting scroll 52).  
 
 
Claims 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 6,261,072 to Abe et al. (Abe).
Abe discloses:
Regarding claim 11:
A compressor (figures 4, 5A, 5B, 3A and 3B) comprising: 
a casing (28) including a discharger (see figure 3 below, element B) for discharging a refrigerant (column 1, lines 5-10) on one side (see figure 4); 
a drive unit (27) coupled to an inner circumferential face (column 2, lines 1-5) of the casing (28) to rotate a rotation shaft (25); and 
a compression unit (20) coupled to the rotation shaft (25) and configured to compress the refrigerant (column 1, lines 5-10), the compression unit comprising: 
a fixed scroll (22) configured to receive and discharge the refrigerant, 
an orbiting scroll (21) that is engaged with the fixed scroll (see figure 4), that is coupled to the rotation shaft (25), and that is configured to orbit relative to the fixed scroll (22) based on rotation of the rotation shaft (25) to thereby compress the refrigerant in the fixed scroll (22), 
a main frame (23) that is disposed on the fixed scroll (22), that accommodates the orbiting scroll (21) therein, and that receives the rotation shaft (25), and 
an Oldham's ring (26) that is coupled to the orbiting scroll (21) and the main frame and that is configured to restrict rotation of the orbiting scroll (21), 
wherein the Oldham's ring comprises: 
a ring body (26B) that is disposed between the orbiting scroll (21) and the main frame (see figure 4) and that receives the rotation shaft (25), 
a plurality of keys (26a) that protrude from the ring body, each of the plurality of keys being coupled to the orbiting scroll (21)(column 2, 14-16) or to the main frame, and 
figure 3a, element 2) inserted into the orbiting scroll (21)(see figure 4) or the main frame, each of the plurality of caps defining a coupling hole (see figure 4 below, element C) that accommodates a key (1c) among the plurality of keys, and 
wherein each of the plurality of keys comprises an avoiding portion (1d) that is spaced apart from an inner surface (see figure 4 below, element D) of the cap that defines the coupling hole (see figure 4 below, element C).  

    PNG
    media_image3.png
    802
    657
    media_image3.png
    Greyscale

Figure 3 – from Abe, figure 4, annotated by the examiner

    PNG
    media_image4.png
    345
    447
    media_image4.png
    Greyscale

Figure 4 - from Abe, figure 3A, annotated by the examiner
Regarding claim 13:
The compressor of claim 11, wherein the avoiding portion comprises a curved portion (1d) disposed at a vertex (the corner of 1 that would be present if 1d was absent) of the key (1), and 
wherein a radius of curvature (radius of 1d) of the curved portion (1d) is greater than a radius (radius of corner E in figure 4 above since manufactured parts have some very some radius in the corner) of curvature of a corner (E) of the coupling hole that faces the vertex (the corner of 1 that would be present if 1d was absent) of the key.  

Regarding claim 14:
The compressor of claim 11, wherein the avoiding portion (1d) extends along a longitudinal direction of the key toward the ring body (column 5, lines 1-7).  

Regarding claim 15 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
The compressor of claim 11, wherein the plurality of keys comprise: 
a first plurality of keys (see figure 5 below, element H or 1c in figure 3A) that protrude from a first surface (see figure 5 below, element F) of the ring body and that are coupled to the orbiting scroll or the main frame (23); and 
a second plurality of keys (see figure 5 below, element I or 1c in figure 3A) that protrude from a second surface (see figure 5 below, element I) of the ring body opposite to the first surface and that are coupled to the orbiting scroll (21), and 
wherein the first plurality of keys and the second plurality of keys are alternately arranged along the ring body (see figure 5 below or figure 5A in the reference).  

    PNG
    media_image5.png
    500
    258
    media_image5.png
    Greyscale

Figure 5- from Abe, figure 5B, annotated by the examiner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grignard as applied to claim 1 above.
Regarding claim 3 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
Grignard discloses:
The compressor of claim 1, wherein the coupling hole (998) extends from a first end (950) that faces the orbiting scroll or the main frame to a second end (see figure 1 above, element A) that faces the ring body, and 
wherein the machined portion comprises: 
a contact portion (960/998) that is disposed between the first end (950) of the coupling hole and the second end (see figure 1 above, element A) of the coupling hole, that is in surface contact with the key (990 or 994), and that is coupled to the key (see figure 17 or 18); and 
972; ¶0108 “a countersink or chamfer 972”) that extends from the contact portion (960/998) to one of the first end (950) of the coupling hole or the second end (see figure 1 above, element A) of the coupling hole and that guides insertion of the key (990 or 994) into the coupling hole.  
Grignard fails to disclose:
An insertion curved portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grignard to change the insertion angled portion to an insertion curved portion (examiner taking official notice). It is well known in the art to use chamfered/curved/countersunk surfaces for holes that mate with other objects to improve the insertion process since chamfered/curved/countersunk holes are easier to mate with their mating component (chamfered/curved/countersunk holes do not need to align perfectly in order to attach with/slide over their mating component). It would have been obvious to use chamfered, curved or countersunk holes interchangeably.
Regarding claim 4 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
Grignard discloses:
The compressor of claim 1, wherein the coupling hole extends from a first end (950) that faces the orbiting scroll or the main frame to a second end (see figure 1 above, element A) that faces the ring body, and 
wherein the machined portion comprises: 
960/998) that is disposed between the first end (950) of the coupling hole and the second end (see figure 1 above, element A) of the coupling hole, that is in surface contact with the key (990 or 994), and that is coupled to the key (990 or 994), and 
a relief angled portion (972; ¶0108 “a countersink or chamfer 972”) that extends from the contact portion (960/998) to one of the first end (950) of the coupling hole or the second end (see figure 1 above, element A) of the coupling hole and that is configured to reduce a residual stress of the key (990 or 994).  
Grignard fails to disclose:
A relief curved portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grignard to change the relief angled portion to a relief curved portion (examiner taking official notice). It is well known in the art to use chamfered/curved/countersunk surfaces for holes that mate with other objects to improve the insertion process since chamfered/curved/countersunk holes are easier to mate with their mating component (chamfered/curved/countersunk holes do not need to align perfectly in order to attach with/slide over their mating component). It would have been obvious to use chamfered, curved or countersunk holes interchangeably.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied to claim 11 above.
Regarding claim 12:

The compressor of claim 11, wherein the avoiding portion comprises: a radius (1d) that is disposed at a vertex of the key (the corner of 1 that would be present if 1d was absent) and that is inclined with respect to the inner surface of the cap (forms gap between the corner E in figure 4 above and 1d).  
Abe fails to disclose:
A chamfer that is disposed at a vertex of the key.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe to change the radius to a chamfer (examiner taking official notice). It is well known in the art to use chamfered/curved/radiused corners for holes that mate with other objects to improve the insertion process since chamfered/curved/radiused corners are easier to mate with their mating component. It would have been obvious to chamfered, curved or radiused holes interchangeably.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 8,241,022 to Nakajima (see the chamfered surface figure 2) and US patent number 6,106,252 to Yamanaka et al. (see the inclined surface 3a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746